Title: To Thomas Jefferson from Joseph Fay, 11 April 1801
From: Fay, Joseph
To: Jefferson, Thomas



Dr Sir
New York 11h. April 1801

Your obliging favour of the 22d. Ulto. has been duly recd. The sentiments it contained are Characteristic of Geneuine Republican principles, they are such as I have ever supported invariably since  we assumed our Independence; I hope never to have occasion to change.
I have just recd. the enclosed letter from my Father in Law Mr. Broome, whose Zeal for the cause of his Country has proved unfavourable to his private fortune, he has paid a heavy Tax for the attainment of our happy Government which has left him but barely a Support, which occasions his applying for some Public employment.
Should the office of Collector for the Port of New Haven become Vacant it would be very acceptable to him & his friends to obtain the appointment to that place, and as he has been regularly Bread a Merchant no Doubt but he could discharge the duties to Satisfaction, Permit me therefore to recommend him to your favourable Notice. it would be an act of justice from the Public, and of benevolence in you, and the favour would be ever gratefully acknowledged by Dear Sir
Your friend & Servant

Joseph Fay

